                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:19-cv-76-FDW

CHRISTOPHER ANTHONY JUDD,           )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )
                                    )                        ORDER
BILLY WATKINS, et al.,              )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER comes before the Court on pro se Plaintiff’s Motions for Leave to Amend

Complaint, (Doc. Nos. 25, 35), Response to Answer, (Doc. No. 36), and Motion for Leave to Serve

Request for Admissions, (Doc. No. 39).

       Plaintiff’s Amended Complaint pursuant to 42 U.S.C. § 1983 passed initial review on

claims of deliberate indifference against the Buncombe County Sheriff, Deputy Billy Watkins and

Officer John Doe. (Doc. No. 12). Defendants Watkins and the Sheriff filed an Answer, (Doc. No.

24), and the Court entered a Pretrial Order and Case Management Plan setting the deadline for

motions to amend as August 9, 2019, the discovery cutoff date of October 18, 2019, and the

dispositive motions deadline as November 18, 2019, (Doc. No. 27).

       Plaintiff has previously been instructed that “[p]iecemeal filings will not be permitted” and

that he may not “amend his Complaint by merely adding defendants and claims in a piecemeal

fashion.” (Doc. No. 23 at 2). He was further instructed that any amended complaint “will supersede

the prior pleadings so that any claims or parties omitted [from an amended complaint] will be

waived.” (Id.).

       Plaintiff nevertheless separately filed a Motion for Leave to Amend, (Doc. No. 25),



                                                 1
Statement of Claims, (Doc. No.2 6), and Second Amended Complaint, (Doc. No. 28). He

subsequently filed a Third Amended Complaint, (Doc. No. 34), and Motion for Leave, (Doc. No.

35), seeking to “join all defendants named in case 1:19-cv-158-FDW …, and also all claims stated

therein.” (Doc. No. 35 at 1).

       A plaintiff may amend the complaint once as a matter of course within 21 days after serving

the complaint, or within 21 days after service of a responsive pleading or 21 days after service of

a motion under Rule 12(b), (e), or (f), which is earlier. Fed. R. Civ. P. 15(a)(1). A plaintiff may

subsequently amend with permission from the court which “shall be freely granted when justice

so requires.” Fed. R. Civ. P. 15(a)(2). The Fourth Circuit “ha[s] interpreted Rule 15(a) to provide

that ‘leave to amend a pleading should be denied only when the amendment would be prejudicial

to the opposing party, there has been bad faith on the part of the moving party, or the amendment

would have been futile.’” Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en banc) (quoting

Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)).

       Plaintiff has not complied with the Federal Rules or this Court’s Orders. His attempt to add

piecemeal allegations and parties is rejected. This denial is without prejudice for Plaintiff to seek

leave to amend in compliance with all applicable timeliness and procedural requirements,

including the Local Rules of the United States District Court for the Western District of North

Carolina and the Federal Rules of Civil Procedure.1 See, e.g., Mayle v. Felix, 545 U.S. 644, 664

(2005) (discussing relation back). Plaintiff is reminded that Rule 8(a) of the Federal Rules of Civil

Procedure requires pleadings to contain a “short and plain statement of the claim showing that the

pleader is entitled to relief….” Fed. R. Civ. P. 8(a)(2). A Fourth Amended Complaint must be on

a § 1983 form, which the Court will provide, and it must refer to the instant case number so that it



       1
           The Court expresses no opinion about whether such a motion to amend, if filed, would be granted.

                                                         2
is docketed in the correct case. A Fourth Amended Complaint must contain all claims Plaintiff

intends to bring in this action, identify all defendants he intends to sue, and clearly set forth the

factual allegations against each of them. Plaintiff may not amend his Complaint by merely adding

defendants and claims in a piecemeal fashion. A Fourth Amended Complaint will supersede any

Complaint that preceded it so that any claims or parties omitted from the Fourth Amended

Complaint will be waived. See Young v. City of Mt. Ranier, 238 F.3d 567 (4th Cir. 2001).

       Also pending is Plaintiff’s Motion for Leave to Serve Request for Admissions. (Doc. No.

39). Plaintiff’s request for discovery has been misdirected to the Court and will be denied. See

LCvR 26.2 (“The parties shall not file any initial disclosures, designations of expert witnesses and

their reports, discovery requests or responses therto, deposition transcripts, or other discovery

material unless: (1) directed to do so by the Court; (2) such materials are necessary for use in an

in-court proceeding; or (3) such materials are filed in support of, or in opposition to, a motion or

petition.”); (Doc. No. 27) (Pretrial Order and Case Management Plan). Plaintiff is instructed to

direct his discovery requests to the appropriate party or parties in accordance with the applicable

procedural rules and Pretrial Order and Case Management Plan.

       Finally, Plaintiff has filed a Response to Answer, (Doc. No. 36). District courts have the

inherent authority to manage their dockets with a view toward the efficient and expedient

resolution of cases. Dietz v. Bouldin, 136 S.Ct. 1885, 1892 (2016). Striking documents is within

the Court’s inherent authority. See Iota Xi Chapter of Sigma Chi Fraternity v. Patterson, 566 F.3d

138, 150 (4th Cir. 2009). Plaintiff’s Response to the Answer, (Doc. No. 36), is improper because it

exceeds the scope of the pleadings permitted by the Federal Rules of Civil Procedure. See Fed. R.

Civ. P. 7(a). The Response to Answer, (Doc. No. 36), will therefore be stricken.

       IT IS THEREFORE ORDERED that:



                                                 3
1. Plaintiff’s Motions for Leave to Amend Complaint, (Doc. Nos. 25, 35), are DENIED

   without prejudice.

2. Plaintiff’s Response to Answer, (Doc. No. 36), is STRICKEN.

3. Plaintiff’s Motion for Leave to Serve Request for Admissions, (Doc. No. 39), is

   DENIED.

4. The Clerk of Court is instructed to mail Plaintiff a blank copy of the § 1983 complaint

   form.

                                            Signed: October 1, 2019




                                        4
